Citation Nr: 0941455	
Decision Date: 10/30/09    Archive Date: 11/09/09

DOCKET NO.  06-37 277A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to service connection for a left knee 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty for training from October 
1966 to April 1967 and active duty from December 1990 to June 
1991.  He served in the South Carolina National Guard, with 
an NGB Form 22 indicating service from August 1981 to May 
1998 and total service for pay of 32 years, two months, and 
28 days.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina in January and September of 2006.

The Board remanded the Veteran's claims for service 
connection for tinnitus, bilateral hearing loss, and a left 
knee disorder in December 2008.  In June 2009, the 
Huntington, West Virginia Remand and Rating Development Team 
granted service connection for tinnitus and right ear hearing 
loss, while continuing the denials of service connection for 
left ear hearing loss and a left knee disorder in a 
Supplemental Statement of the Case.  Accordingly, only those 
two issues remain on appeal.


FINDINGS OF FACT

1.  The Veteran does not have a current and chronic left ear 
hearing loss disability, as defined under VA regulations.

2.  There is no competent medical evidence of a current and 
chronic left knee disorder.


CONCLUSIONS OF LAW

1.  Left ear hearing loss was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309, 3.385 (2008).


2.  A left knee disorder was not incurred in or aggravated by 
service.  8 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicable laws and regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Also, certain chronic diseases, including sensorineural 
hearing loss and arthritis, may be presumed to have been 
incurred during service if manifested to a compensable degree 
within one year of separation from active military service.  
38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

II.  Left ear hearing loss

Before service connection may be granted for hearing loss, 
that loss must be of a particular level of severity.  For 
purposes of applying the laws administered by the VA, hearing 
impairment will be considered a disability when the 
thresholds for any of the frequencies at 500, 1000, 2000, 
3000 and 4000 Hertz is 40 decibels or greater; the thresholds 
at three of these frequencies are 26 or greater; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

The Board has reviewed the audiological tests from the 
Veteran's service treatment  records, but all testing 
revealed no pure tone thresholds in excess of 20 decibels at 
the 500-4000 Hertz frequencies other than a 30 decibel 
reading at 500 Hertz in July 1985.  A VA treatment record 
from April 2007 indicates normal left ear hearing, and a 
February 2009 VA examination revealed left ear speech 
recognition of 94 percent, average pure tone thresholds of 
16.25 decibels, and the following thresholds:




HERTZ



500
1000
2000
3000
4000
LEFT
5
5
15
15
30

The examiner noted mild left ear hearing loss.  The question 
for the Board, however, is whether the Veteran has a left ear 
hearing loss disability under 38 C.F.R. § 3.385.  Here, the 
examination findings fall short of a disability in terms of 
both pure tone threshold testing and speech audiometry 
testing.

In short, there is no competent medical evidence indicating 
left ear hearing loss.  The only evidence to this effect is 
the Veteran's own lay opinion, as indicated in his October 
2008 Travel Board hearing testimony.  The Veteran, however, 
has not been shown to possess the requisite training or 
credentials needed to render a diagnosis of this disorder.  
Accordingly, his lay opinion does not constitute medical 
evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996). 

Overall, the preponderance of the evidence is against the 
Veteran's claim for service connection for left ear hearing 
loss, and this claim must be denied.  In reaching this 
determination, the Board acknowledges that VA is statutorily 
required to resolve the benefit of the doubt in favor of the 
Veteran when there is an approximate balance of positive and 
negative evidence regarding the merits of an outstanding 
issue.  That doctrine, however, is not applicable in this 
case because the preponderance of the evidence is against the 
Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b).

III.  Left knee disorder

The Veteran's service treatment records document that he was 
seen on one occasion in June 1978 for complaints of left knee 
pain for one day, and he reported a similar occurrence four 
weeks earlier after running.  A physical examination revealed 
an antalgic gait and decreased stance on the left, with 
tenderness of the lateral collateral ligament and pain with 
motion.  The impression was of a lateral collateral ligament 
sprain, Grade I.  A splint and left quadriceps strengthening 
were recommended.  

The report of an examination for entry to the South Carolina 
Air National Guard in August 1981 reflects that the Veteran 
reported a left knee strain in 1978 that responded well to 
immobilization with good recovery.  This was noted to be 
without complications or sequelae, and the examination 
revealed the lower extremities to be within normal limits.

Subsequent to service, in May 2006, the Veteran underwent a 
VA orthopedic examination, with an examiner who reviewed his 
claims file.  During the examination, the Veteran denied 
constant pain, stiffness, swelling, heat, or redness, but he 
did describe a sensation of instability from getting up from 
kneeling and with sitting with the knee bent.  This 
reportedly brought out pain that was described as 9 out of 
10, lasting an hour.  The examination revealed pain-free 
motion of the left knee from zero to 90 degrees, and with 
pain from 90 to 100 degrees.  The remainder of the physical 
examination was negative for findings.  X-rays were noted to 
be normal for the Veteran's age, "with only timely patellar 
osteophytes suggested" and no compartmental narrowing shown.  
In rendering a diagnosis, the examiner noted that the Veteran 
had left lateral collateral ligament strain without residuals 
and found that "objective data does not support a diagnosis 
of a chronic condition of the left knee at this time."  

The remainder of the post-service evidence of record is 
negative for any left knee findings, other than the Veteran's 
lay testimony.  The Board has considered his complaints of 
left knee pain.  Again, however, he has not been shown to 
possess the requisite medical training or credentials needed 
to render a diagnosis, and his lay opinion therefore does not 
constitute medical evidence and lacks probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. at 494-95.  Moreover, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that "pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted."  Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999).

Overall, the preponderance of the evidence is against the 
Veteran's claim of service connection for a left knee 
disorder, and this claim must be denied.  Again, as the 
preponderance of the evidence is against the Veteran's claim, 
the provisions of 38 U.S.C.A. § 5107(b) are inapplicable.

IV.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

In accordance with 38 C.F.R. § 3.159(b)(1), proper notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, notice fulfilling the requirements of 38 C.F.R. 
§ 3.159(b) was furnished to the Veteran in October 2005 prior 
to the January 2006 decision concerning the knee, and in May 
2006 prior to the September 2006 decision concerning hearing 
loss.  Also, letters in March and May of 2006 gave the 
Veteran the notice required by Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claims adjudicated in this decision.  The Veteran was 
afforded VA examinations addressing both claims.  Updated VA 
outpatient treatment records were requested and received 
following the Board's December 2008 remand.  Additionally, VA 
has contacted the Office of the Adjutant General of South 
Carolina to obtain additional information about the Veteran's 
Army National Guard service and active/inactive duty training 
dates, and this documentation has been included in the claims 
file.  There is no suggestion of any other medical treatment 
or incident of service for which a further search for 
corresponding records is warranted. 

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Entitlement to service connection for left ear hearing loss 
is denied.

Entitlement to service connection for a left knee disorder is 
denied.


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


